COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lloyd R. Cunningham. Trustee v. Unlimited Recharge Inc. and Carlos
                          Gomez

Appellate case number:    01-19-00036-CV

Trial court case number: 2016-65188

Trial court:              269th District Court of Harris County

       This case was abated pending the trial court’s ruling on appellant’s motion for
reconsideration. On February 19, 2019, appellant notified the Court that the trial court denied the
motion for reconsideration. We REINSTATE this case on the Court’s active docket.
        The clerk’s record has been filed and the court reporter has filed an information sheet
indicating that a reporter’s record was not taken. Accordingly, appellant’s brief is due within 20
days of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief is due 20 days after the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: __/s/ Sarah Beth Landau_____
                                 Acting individually

Date: __February 21, 2019___